Citation Nr: 0429307	
Decision Date: 10/26/04    Archive Date: 11/08/04

DOCKET NO.  00-109 74	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a breast disorder, 
including as a residual of a mammoplasty.

2.  Entitlement to service connection for periodontal 
disease, including for the purpose of receiving Class II VA 
outpatient dental treatment.

3.  Entitlement to an initial rating higher than 10 percent 
for status post herniated nucleus pulposus of C5-6.

4.  Entitlement to an initial rating higher than 10 percent 
for reactive airway disease.

5.  Entitlement to an initial rating higher than 10 percent 
for migraine headaches.

6.  Entitlement to a higher initial rating for adjustment 
disorder, rated 0 percent disabling from September 1, 1999, 
to September 16, 2002, and 10 percent disabling as of 
September 17, 2002. 

7.  Entitlement to an initial compensable rating for status 
post right fifth toe surgery.
REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. J. Vecchiollo


INTRODUCTION

The veteran served on active duty in the military from August 
1979 to August 1999.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions by the Montgomery, Alabama, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The veteran appealed a September 1999 RO decision that 
granted service connection for status post herniated nucleus 
pulposus of C5-6 and assigned an initial 10 percent rating, 
and that granted service connection for an adjustment 
disorder and for postoperative residuals of right hammer toe 
surgery and assigned initial noncompensable ratings for each.  
The veteran wants higher initial ratings for these 
disabilities, so these claims must be considered in this 
context.  See Fenderson v. West, 12 Vet. App. 119 (1999) 
(where an appeal stems from an initial rating, VA must frame 
and consider the issue of whether separate or "staged" 
ratings may be assigned for any or all of the retroactive 
period from the effective date of the grant of service 
connection in addition to a prospective rating).  Also 
appealed to the Board were RO denials of service connection 
for a breast disorder-including as a residual of a 
mammoplasty, and a claim for periodontal disease-including 
for the purpose of receiving Class II VA outpatient dental 
treatment.  The remaining claims appealed to the Board stem 
from a December 1999 RO rating decision that granted service 
connection for reactive airway disease and for migraine 
headaches and assigned initial ratings of 10 percent for 
each.  The veteran wants higher initial ratings for those 
disabilities, too.  See Fenderson, supra.

The Board remanded the claims in August 2001 for further 
development.  In a September 2003 decision, the RO granted an 
increased, staged rating of 10 percent for adjustment 
disorder after September 17, 2002.

The Board will decide the claims requesting entitlement to 
service connection for a breast disorder, and for increased 
ratings for migraine headaches and for status post right 
fifth toe surgery, entitlement to a 10 percent rating for an 
adjustment disorder prior to September 17, 2002.  
Unfortunately, though, the other claims seeking service 
connection for periodontal disease, for increased initial 
ratings for status post herniated nucleus pulposus of C5-6 
and reactive airway disease, and for entitlement to an 
increased initial rating higher than 10 percent for an 
adjustment disorder must be REMANDED to the RO via the 
Appeals Management Center (AMC) in Washington, DC, for 
further development and consideration.  VA will notify you if 
further action is required on your part concerning this 
claim.


FINDINGS OF FACT

1.  The veteran has been notified of the type of evidence 
needed to support her claims for service connection for a 
breast disorder, and for increased initial ratings for 
migraine headaches and status post right 5th toe surgery, for 
an initial rating higher than 10 percent rating for 
adjustment disorder prior to September 17, 2002; and of whose 
responsibility-hers or VA's, it is for obtaining this 
supporting evidence, and all evidence relevant to this claim 
has been obtained. 

2.  The residuals of a mammoplasty began in service

3.  The veteran averages one prostrating attack of migraine 
headaches every other month.

4.  From September 1, 1999, to September 16, 2002, the 
veteran required continuous medication to control her 
psychiatric symptoms. 

CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for 
residuals of mammoplasty have been met. 38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2003).

2.  The criteria for an increased evaluation for migraine 
headaches have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.124a, Diagnostic Code 8100 (2003).

3.  A rating of 10 percent for adjustment disorder is 
warranted from September 1, 1999, to September 16, 2002.  38 
U.S.C.A. §§ 1155 (West 2002); 38 C.F.R. §4.130, Diagnostic 
Code 9440 (2003).

4.  The criteria for an increased, initial, compensation 
evaluation for the service-connected status post right fifth 
toe surgery have not been met.  38 U.S.C.A. §§ 1155, 5103A, 
5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes  5282, 
5284 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

On November 9, 2000, during the pendency of this appeal, the 
VCAA was signed into law.  Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  It since has been codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  
In addition, regulations implementing the VCAA are codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2003).  The 
Board will assume for the purpose of this decision that the 
liberalizing provisions of the VCAA and the implementing 
regulations, to include the notice and duty to assist 
provisions, are applicable to the issues on appeal.  See 
VAOPGCPREC 7-2003 (Nov. 19, 2003).

The Act and the implementing regulations eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(b).  See, too, Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159).

In this case, the initial AOJ decision was made prior to 
November 9, 2000, the date the VCAA was enacted.  The United 
States Court of Appeals for Veteran Claims' (Court's) 
withdrew its opinion in Pelegrini 17 Vet. App. 412 (2004) and 
issued the decision in Pelegrini v. Principi, No. 01-944 
(U.S. Vet. App. June 24, 2004) (Pelegrini II) in its stead.  
Pelegrini II held, in part, that when a VCAA notice, 
as required by 38 U.S.C. § 5103(a), was not mandated at the 
time of the initial AOJ decision, the AOJ did not err in not 
providing such notice specifically complying with section 
5103(a), 3.159(b)(1) because an initial AOJ adjudication had 
already occurred.  Instead, the appellant has the right to 
subsequent VCAA content-complying notice and proper VA 
process.

The Court's decision in Pelegrini II also held, in part, that 
a VCAA notice consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  This new "fourth element" 
of the notice requirement comes from the language of 
38 C.F.R. § 3.159(b)(1).  But see VA General Counsel (OGC) 
Opinion Prec. 1-2004 (Feb. 24, 2004) (§ 5103(a) does not 
require VA to seek evidence from a claimant other than that 
identified by VA as necessary to substantiate the claim).  
The Board is bound by the precedent opinions of VA's General 
Counsel, as the chief legal officer of the Department.  
38 U.S.C.A. § 7104(c).

A substantially complete application was received in June 
1999.  Thereafter, in rating decisions dated in September 
1999 and  December 1999, the RO denied service connection for 
a breast disorder and periodontal disease.  The RO also 
granted service connection for status post herniated nucleus 
pulposus of C5-6, reactive airway disease, migraine 
headaches, adjustment disorder, and status post right 5th toe 
surgery.  The veteran appealed for higher ratings for these 
conditions.  And in a September 2001, the RO provided notice 
to the claimant regarding what information and evidence is 
needed to substantiate the claims, as well as what 
information and evidence must be submitted by the claimant, 
what information and evidence will be obtained by VA, and the 
need for the claimant to submit any evidence in her 
possession that pertains to the claim.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA were cured by the subsequent notices 
provided to the appellant in September 2001 prior to the 
transfer and certification of the appellant's case to the 
Board, and the content of the notices fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
After notice was provided, the case was readjudicated, 
as evidenced by the supplemental statement of the case issued 
in June 2003.  The veteran has been provided with every 
opportunity to submit evidence and argument in support of her 
claim, and to respond to VA notices. 

Records identified by the veteran have been obtained.  In 
addition, she was provided several VA examinations.  
Therefore, the subsequent VA action cured any defect with 
respect to the timing of the VCAA, and to decide the appeal 
would not be prejudicial error to her.  See Pelegrini II, 
supra.

Where the veteran has been fully notified and is aware of the 
type of evidence required to substantiate her claim, and 
where there has been extensive factual development of the 
case indicating that no additional assistance would aid in 
further developing the claim, no further development pursuant 
to the VCAA is required.  Wensch v. Principi, 15 Vet. App. 
362 (2001), citing Dela Cruz v. Principi, 15 Vet. App. 143 
(2001) (The Secretary is not required to provide assistance 
"if no reasonable possibility exists that such assistance 
would aid in substantiating the claim.").  Accordingly, the 
Board will proceed with adjudication of the claims.


A.  Service Connection Claim 

The veteran contends that she is entitled to service 
connection for residuals of a mammoplasty performed during 
her active military service.  According to her statements of 
record, she entered service with large, sagging breasts that 
became painful while performing physical training exercises.  
Indeed, her service medical records first reflect her 
complaint of painful breasts upon exercise many years after 
her induction.  Her various diagnoses in service included 
myalgic breasts, mastoptosis, mastitis, fibrocystic disease, 
hypertrophy of breasts and "severe" hypertrophic mastopathy.  
She underwent a mammoplasty in October 1995 on the 
recommendation of military medical personnel.  A medical 
examination and opinion were requested to clarify her current 
diagnoses and to comment on their possible relationship to 
her active service in the military.  

A VA gynecological examination was conducted in April 2003.  
The examiner noted that the veteran underwent reduction 
mammoplasty in service in 1996 for gigantomastia and 
mastodynia, which, according to the examiner, was an acquired 
condition not brought about by injury.  The examiner also 
noted that this condition had its onset during pregnancy 
during active duty.  The examiner also noted that the 
veteran's symptoms have been improved but not completely 
resolved.  

Service connection may be granted for disability resulting 
from a disease contracted or an injury sustained while on 
active duty in the military, or for aggravation during 
service of a pre-existing condition beyond its natural 
progression.  38 U.S.C.A. §§ 1110, 1131, 1153; 38 C.F.R. §§ 
3.303(a), 3.306.  

To establish entitlement to service connection, there must 
be: (1) a medical diagnosis of a current disability; (2) 
medical or, in certain circumstances, lay evidence of in- 
service occurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between an in-service injury 
or disease and the current disability.  Hickson v. West, 12 
Vet. App. 247, 253 (1999).

As the VA examiner opined that the condition had its onset in 
service subsequent to a pregnancy, and that she still suffers 
from current residuals; service connection for the residuals 
of mammoplasty is granted.  

B.  Increased Rating Claims

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with various criteria set forth in VA's Schedule for Rating 
Disabilities (Rating Schedule)-which is based on average 
impairment in earning capacity.  See 38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1.  Separate diagnostic codes identify the various 
disabilities.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  And 
after careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  38 
C.F.R. § 4.3.  Also, when making determinations concerning 
the appropriate rating to be assigned, VA must take into 
account the veteran's entire medical history and 
circumstances.  See 38 C.F.R. § 4.1; Schafrath v. Derwinski, 
1 Vet. App. 589, 592 (1995).

As already alluded to, since the veteran timely appealed the 
ratings initially assigned for her migraine headaches, 
adjustment disorder, and status post right fifth toe surgery, 
the Board must consider her possible entitlement to "staged" 
ratings to compensate her for times since filing her claim 
when this disability may have been more severe than at other 
times during the course of her appeal.  See Fenderson, 12 
Vet. App. at 125-26.  Thus, the rule from Francisco v. Brown, 
7 Vet. App. 55, 58 (1994) (where entitlement to compensation 
already has been established and an increase in the 
disability rating is at issue, the present level of 
disability is of primary importance) is not applicable to the 
assignment of an initial rating for a disability following an 
initial award of service connection for that disability.

1.  Migraine Headaches

The veteran was diagnosed with migraine headaches during a 
September 1999 VA neurological examination.  She recalled two 
severe headaches since May, each lasting seven days.  She 
also noted that she has been having these headaches since she 
was 16.  She has also been prescribed medication for them in 
the past.  

During VA gastrointestinal examination in August 2000, the 
veteran stated that she had almost daily headaches in 
service.  

A VA neurological examination was conducted in April 2003.  
The veteran reported severe, throbbing headaches in the 
bifrontal area with nausea and photophobia.  She also 
reported five to six headaches per year of one to two days 
duration.  

Migraine headaches are rated under Diagnostic Code 8100.  
According to the schedular criteria under Code 8100, migraine 
headaches with characteristic prostrating attacks averaging 
one in two months over the last several months are rated 10 
percent disabling, while less frequent attacks of the same 
variety are rated noncompensable (zero percent); a 30 percent 
rating is warranted for migraine headaches with 
characteristic prostrating attacks averaging one per month 
over the last several months.  A 50 percent rating for very 
frequent, completely prostrating and prolonged migraine 
attacks productive of severe economic inadaptability 
represents the maximum disability evaluation rating under 
code 8100.

The evidence of records show that the veteran's migraine 
headaches do not closely approximate the criteria of an 
increased 30 percent rating, characteristic prostrating 
attacks averaging one per month over the last several months.  
Therefore, she is not entitled to an increased rating for the 
condition.  

In conclusion, for these reasons, the preponderance of the 
evidence is against the claim, the benefit-of-the-doubt rule 
does not apply.  38 C.F.R. § 3.102; see also Schoolman v. 
West, 12 Vet. App. 307, 311 (1999), Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996).  Thus, the appeal is denied.

2.  Adjustment Disorder

The veteran's adjustment disorder has been rated 
noncompensably disabling under Diagnostic Code 9440 from 
separation to September 16, 2002.

A zero percent evaluation is warranted under Diagnostic Code 
9440 when a mental condition has been formally diagnosed but 
the symptoms are not severe enough either to interfere with 
occupational and social functioning or to require continuous 
medication.  A 10 percent evaluation contemplates 
occupational and social impairment due to mild or transient 
symptoms that decrease work efficiency and inability to 
perform occupational tasks only during periods of significant 
stress, or symptoms that are controlled by continuous 
medication.  A 30 percent evaluation is warranted when there 
is occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  A 50 percent 
evaluation contemplates occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.

A 70 percent evaluation contemplates occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and an inability to establish and maintain 
effective relationships.  A 100 percent evaluation requires 
total occupational and social impairment due to such symptoms 
as: gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. § 
4.130, Diagnostic Code 9440.

The claims file reveals that the veteran was taking 
antidepressant medication in 1998 and 1999, and therefore, is 
entitled to a 10 percent rating from separation from service, 
September 1, 1999, as continuous medication was required to 
control her symptoms.  Therefore, she is entitled to a 10 
percent rating from September 1, 1999, to September 16, 2002.  
As discussed in the remand portion of this decision, further 
development is required prior to a Board decision regarding 
entitlement to an increased initial rating higher than 10 
percent.  

3.  Status Post Right Fifth Toe Surgery 

The veteran underwent multiple bunionectomy and hammertoe 
correction of the right fifth toe in service.  Service 
connection for the residuals of such surgery was granted by 
the RO in September 1999, effective from separation from 
service.  

A VA examination was conducted in August 2000.  The veteran 
complained of burning, pain, weakness, stiffness, swelling, 
fatigability and lack of endurance of the feet.  Examination 
noted a surgical scar of the right 5th  toe.  Examination 
noted that the veteran walked well without limp, cane or 
appliance.  There were no hammertoes, flat feet, skin or 
vascular changes, callosities, breakdown, or unusual shoe 
pattern.  Posture was good.  The examiner stated that there 
were no objective evidence of painful motion, edema, 
instability, weakness or tenderness.  Right foot x-rays 
revealed arthroplasty of the right 5th proximal 
interphalangeal joint.  No fracture or subluxation was found.  

A VA examination was conducted in April 2003.  The examiner 
noted that the veteran had bunions removed from the right toe 
but had no current problem.  Right foot examination noted no 
significant bunions.  The diagnosis was no significant 
bunions or foot problems.  

According to the applicable rating criteria, a 10 percent 
evaluation is assigned for hammertoes of all toes of one 
foot. 38 C.F.R. 4.71a, Diagnostic Code  5282 (2003).  A 
moderate degree of disability of the foot is also assigned a 
10 percent evaluation.  A 20 percent evaluation is warranted 
for moderately severe disability and a 30 percent evaluation 
is assigned for a severe disability.  Diagnostic Code 5284 
(2003). Since the veteran does not have hammertoes of all 
toes of one foot, she is not entitled to a compensable rating 
under DC 5282. 

The Board has considered whether a higher rating is warranted 
under Diagnostic Code 5284.  Under Diagnostic Code 5284, a 10 
percent rating is assigned for moderate foot injuries, a 20 
percent rating is assigned for moderately severe foot 
injuries, and a 30 percent rating is assigned for severe foot 
injuries.  With actual loss of use of the foot, a 40 percent 
rating is assigned.  However, there is no objective 
indication that the service-connected disability has resulted 
in a moderate foot disability.  In fact no significant foot 
problems were noted on VA examinations of August 2000 or 
April 2003.  

In conclusion, for these reasons, the preponderance of the 
evidence is against the claim, the benefit-of-the-doubt rule 
does not apply.  38 C.F.R. § 3.102; see also Schoolman v. 
West, 12 Vet. App. 307, 311 (1999), Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996).  Thus, the appeal is denied.





ORDER

Entitlement to service connection for the residuals of a 
mammoplasty is granted.

Entitlement to an increased 10 percent rating for service-
connected adjustment disorder, from September 1, 1999, to 
September 16, 2002, is granted, subject to the law and 
regulations governing the award of monetary benefits.

Entitlement to an increased initial rating for service-
connected migraine headaches is denied.

Entitlement to an increased initial rating for status post 
right fifth toe surgery is denied.


REMAND

The law requires that the RO initially consider evidence 
which was received at the RO before the claims file was 
transferred to the Board, and then readjudicate the claim and 
issue an supplemental statement of the case.  38 C.F.R. § 
19.31(b)(1) (2003).  The last supplemental statement of the 
case was issued on June 9, 2003.  However, the RO issued a 
rating decision granting an increased 10 percent rating for 
the veteran's adjustment disorder, effective September 17, 
2002.  The RO did not thereafter issue a supplemental 
statement of the case covering this rating action, although 
it should have done so.  38 C.F.R. § 19.31.

In August 2001, the Board remanded the claims of entitlement 
to service connection for periodontal disease, including for 
the purpose of receiving Class II VA outpatient dental 
treatment, and increased ratings for status post herniated 
nucleus pulposus of C5-6, and reactive airway disease for 
further development.  The veteran has a right, as a matter of 
law, to compliance with the remand orders of the Board.  
Stegall v. West, 11 Vet. App. 268 (1998).  As discussed 
below, the RO did not develop the claims as directed in the 
Board's remand.

The RO was to adjudicate the dental claim under the new 
regulatory provisions-to include addressing whether the 
veteran is entitled to Class II dental treatment under 38 
U.S.C.A. § 1712(a)(1)(B).  See VAOPGCPREC 7-2003 (Nov. 19, 
2003).  However, the RO in its May 2003 supplemental 
statement of the case merely stated that disability 
compensation is not payable for periodontal disease under 
38 C.F.R. § 4.149.  In addition, a June 2003 VA dental 
examination was associated with the claims file in August 
2003, subsequent to the latest supplemental statement of the 
case.  Therefore, this examination should be considered on 
remand.  

The veteran was to be provided a VA examination of her 
cervical spine to assess the current status of it-including 
in terms of whether she possibly has functional limitations 
since her C5-C6 cervical discectomy and fusion in July 1999.  
See DeLuca v. Brown, 8 Vet. App. 202 (1995).  This has not 
been accomplished.  In addition, although the veteran's 
cervical spine disability is rated under Diagnostic Code 
5290, limitation of motion of the cervical spine, it could 
also be rated under 38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2003), intervertebral disc syndrome.  The criteria for that 
disorder were amended effective September 23, 2002.  Further, 
additional regulatory changes became effective September 26, 
2003.  Consideration of both the old and new rating criteria 
must be accomplished. 

Finally, regarding the veteran's claim for an increased 
initial rating for reactive airway disease, pulmonary 
function testing was to completed.  A VA examiner noted in a 
October 2002 clinical note that pulmonary function testing 
showed mild restriction.  However, the actual tests are not 
of record.  They should be obtained and associated with the 
claims file.  

Accordingly, this claim is REMANDED to the RO for the 
following development and consideration:

1.  The RO should contact the veteran and 
request that she provide the complete 
names, addresses, and dates of any 
additional sources of treatment (VA, 
private or other) that she has received 
since service for her periodontal 
disease, cervical spine disorder, 
adjustment disorder or respiratory 
disorder.  This is not meant to include 
treatment records already on file.  In 
any event, the RO should obtain the 
veteran's pulmonary function tests 
performed at a VA facility in 2002.  And 
after obtaining any necessary 
authorization, the RO should contact the 
sources identified and obtain copies of 
the records in their possession-in 
accordance with 38 C.F.R. § 3.159.

2. The RO must review the claims file and 
ensure that all notification and 
development action required by the VCAA 
is completed. In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(codified as amended at 38 U.S.C. §§ 
5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.

3.  Following the receipt of any 
additional records, the veteran should be 
afforded a VA examination, the RO should 
schedule the veteran for a VA examination 
to determine the current nature and 
severity of her cervical spine 
disability.  In addition to addressing 
the range of motion of the cervical 
spine, the examiner is requested to 
specifically address the extent, if any, 
of functional loss of use of the cervical 
spine due to pain/painful motion, 
weakness or premature fatigability, 
incoordination, limited or excess 
movement, etc., including at times when 
her symptoms are most prevalent-such as 
during flare- ups or prolonged use.  And 
if possible, these findings should be 
portrayed in terms of degrees of 
additional loss of motion. The physician 
should report the number of 
incapacitating episodes and their 
duration in the past 12 months. (An 
incapacitating episode is a period of 
acute signs and symptoms due to 
intervertebral disc syndrome that 
requires bed rest prescribed by a 
physician and treatment by a physician).

The physician should arrange for any 
tests or studies deemed appropriate to 
determine the presence of any neuropathy 
associated with her herniated nucleus 
pulposus.  The examiner must comment on 
the degree of attacks (moderate or 
severe), if they are recurrent, and if 
there is intermittent relief.  If the 
veteran does not have attacks, then that 
finding should be stated in the report.  
If applicable, note any persistent 
symptoms compatible with sciatic 
neuropathy to include characteristic pain 
and demonstrable muscle spasm, or other 
neurological findings appropriate to site 
of the diseased disc.  If there is 
evidence of complete or incomplete 
paralysis of a particular nerve, then 
this too should be noted.  The overall 
degree of neurological impairment due to 
a herniated nucleus pulposus should be 
characterized in terms of either mild, 
moderate, or severe.  The claims folder 
and a copy of this remand must be made 
available to the examiner prior to the 
examination for review.

4.  Regarding the issue of service 
connection for periodontal disease, 
including for the purpose of receiving 
Class II VA outpatient dental treatment, 
the RO should consider the June 2003 
dental examination and whether the 
veteran is entitled to Class II dental 
treatment under 38 U.S.C.A. § 
1712(a)(1)(B).  Regarding the issue of 
entitlement to an initial rating higher 
than 10 percent for status post herniated 
nucleus pulposus of C5-6, the RO should 
consider 38 C.F.R. § 4.40, 4.45, and 
Diagnostic Code 5293 (both the old and 
new versions).  The issues of entitlement 
to a an increased initial ratings higher 
than 10 percent for reactive airway 
disease and adjustment disorder should 
also be readjudicated.  If any action 
taken is adverse to the veteran, she and 
her representative should be furnished a 
supplemental statement of the case that 
contains a summary of the relevant 
evidence submitted since the last 
supplemental statement of the case, and a 
citation and discussion of the applicable 
laws and regulations.  She and her 
representative should also be afforded 
the opportunity to respond to that 
supplemental statement of the case before 
the claim is returned to the Board, if 
appropriate.

Thereafter, the claims should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of these claims.    The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	LAWRENCE M. SULLIVAN 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



